DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on September 30, 2022 has been entered.
The amendment of claims 1, 9, 14-17, 19, and 21 has been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) rejections have been withdrawn.

Response to Arguments
Applicant's arguments filed September 30, 2022, with respect to the prior art rejections, have been fully considered but they are not persuasive.
Applicant’s Representative submits that the prior art does not teach the amended limitation (e.g., “preselecting the fiber neuronal tract”).
The examiner respectfully disagrees. Centigul ¶0030 teaches that “[t]he reconstruction uses deterministic or probabilistic tractography given a set of tuning parameters (e.g., step size, maximum local curvature, minimum fractional anisotropy, or other limitations in the tract tracing) and spatial constraints (e.g., seed image and/or regions to be included and excluded for a particular white matter tract and the tract)” (emphasis added). Centigul ¶0054 also teaches that “[i]n act 28, further segmentation is performed for guiding the tractography. The tracts are specific to white matter, so the locations of other tissue and/or the location of white matter are determined” (emphasis added). 
Applicant’s Representative further submits that one of ordinary skill in the art would not combine Centigul with Koch and further submits that the other 103 references do not teach the deficiencies of Centigul.
The examiner respectfully disagrees. Centigul already teaches preselecting a fiber neuronal tract (see Centigul ¶0030 and ¶0054) and thus the additional references used to teach the dependent claims do not need further teach this limitation.
In addition, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Koch is also directed to medical image processing and tractography and further provides the benefit of using an artificial intelligence to model interconnected neurons.
In view of this reasonable interpretation of the claims and the prior art, the examiner respectfully submits that the rejections set forth below remain proper.

Claim Rejections - 35 USC § 103
Claim(s) 1-4, 6-9, 11-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Centigul et al. (US 2017/0052241 A1), in view of Koch et al. (WO 2019/157174 A1), hereinafter referred to as Centigul and Koch, respectively.
Regarding claim 1, Centigul teaches a method to automatically segment a preselected fiber neuronal tracts in an image (Centigul Abstract: “Fiber tracing is performed via deterministic or probabilistic tractography where the tract maps and brain regions from multiple atlases and/or templates can be used for seeding and/or as spatial constraints”), comprising: 
preselecting the fiber neuronal tract (Centigul ¶0030: “The reconstruction uses deterministic or probabilistic tractography given a set of tuning parameters (e.g., step size, maximum local curvature, minimum fractional anisotropy, or other limitations in the tract tracing) and spatial constraints (e.g., seed image and/or regions to be included and excluded for a particular white matter tract and the tract)”; Centigul ¶0054: “In act 28, further segmentation is performed for guiding the tractography. The tracts are specific to white matter, so the locations of other tissue and/or the location of white matter are determined”); 
accessing selected data of a subject (Centigul ¶0032: “The memory 64 may alternatively or additionally store data during processing, such as storing masks, regions of interest, atlas information, tracts, tractography tuning parameters, field maps, corrected data, denoised data, tensors, fiber orientation distributions, nonlinear spatial transforms, segmentations, tractogram, and/or an output image.”); 
evaluating the accessed selected data to determine a selected image tractography including a plurality of tracts (Centigul ¶0026: “A region-of-interest guided deterministic or probabilistic tractography is performed by tracing or stepping along diffusion paths for each of a plurality of tracts”); 
determining selected regions of interest relative to the accessed selected data with a recalled machine learning algorithm (Centigul ¶0057: “Any type of segmentation may be used, such as thresholding, pattern matching, machine-learnt classification, or random walker processing. The segmentation may or may not be seeded by the user”); 
recalling a trained classification system (Centigul ¶0057); 
evaluating at least a sub-plurality of tracts of the plurality of tracts with the recalled trained classification system (Centigul ¶0082: “The brain regions of interest, the tracts, and the tract path spatial restrictions are used to control the tracing of the tracts. For example, the tract-specific regions (TRS), the white matter mask, and the white matter-gray matter interface are used to restrict where the tracts may be located in the solution while the tracts are used to guide locating of the tracks in the diffusion weighted data”); 
determining whether at least one of the evaluated sub-plurality of tracts is the preselected fiber neuronal tract based at least on the recalled trained artificial neural network (Centigul ¶0030: “The reconstruction uses deterministic or probabilistic tractography given a set of tuning parameters (e.g., step size, maximum local curvature, minimum fractional anisotropy, or other limitations in the tract tracing) and spatial constraints (e.g., seed image and/or regions to be included and excluded for a particular white matter tract and the tract)”; Centigul ¶0085: “Inclusion and exclusion locations are provided by the brain regions of interest relative to each given tract and the tract path spatial restrictions (e.g., AAL, TRS)”); 
outputting which at least one tract of the plurality of tracts is/are the preselected fiber neuronal tract when at least one of the evaluated plurality of tracts is determined to be the preselected fiber neuronal tract (Centigul ¶0035: “The display 54 receives images, graphics, or other information from the reconstruction processor 52, the tractography processor 54, memory 64, or MR system 48. One or more MR images are displayed, such as displaying a tractogram, fiber cluster representation, constructed network, or biomarker map”).
However, Centigul does not appear to explicitly teach that the machine-learnt classification algorithm is a trained artificial neural network.
Pertaining to the same field of endeavor, Koch teaches using a trained artificial neural network (Koch ¶0029: “the machine learning algorithm that is trained can include a neural network. The neural network can be a convolutional neural network or other type of artificial neural network”).
Centigul and Koch are considered to be analogous art because they are directed to MRI processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for brain connectivity analysis (as taught by Centigul) to use a trained ANN (as taught by Koch) because the combination is constructed as a model of interconnected neurons that characterize the problem at hand (Koch ¶0029).

Regarding claim 2, Centigul, in view of Koch, teaches the method of claim 1, wherein the accessed selected data includes diffusion weighted gradient images (Centigul ¶0006: “a method is provided for tractography with magnetic resonance imaging. A magnetic resonance imaging system scans a patient for diffusion weighted data”; Centigul ¶0036: “Tractography uses diffusion weighted information with additional knowledge about tracts, brain regions of interest, and/or other spatial restrictions or probabilities to generate the tractogram”).

Regarding claim 3, Centigul, in view of Koch, teaches the method of claim 2, wherein evaluating the accessed selected data based on the first criteria to determine the selected image tractography including the plurality of tracts includes: 
determining an anisotropy of water within the selected data; and determining tracts through an image in the selected data based on the determined anisotropy (Centigul ¶0030: “The reconstruction uses deterministic or probabilistic tractography given a set of tuning parameters (e.g., step size, maximum local curvature, minimum fractional anisotropy, or other limitations in the tract tracing) and spatial constraints (e.g., seed image and/or regions to be included and excluded for a particular white matter tract and the tract”; Centigul ¶0064: “In act 35, fractional anisotropy (FA) data is determined. Diffusion tensors are fit to the denoised, corrected diffusion weighted data of the patient, providing a representative fractional anisotropy image in the subject space”; Centigul ¶0088: “The images represent white matter tracts in the brain based on the anisotropy of water diffusion within the brain”).

Regarding claim 4, Centigul, in view of Koch, teaches the method of claim 1, further comprising: comparing the determined image tractography including the plurality of tracts to an atlas of fiber neuronal tracts (Centigul Abstract: “Fiber tracing is performed via deterministic or probabilistic tractography where the tract maps and brain regions from multiple atlases and/or templates can be used for seeding and/or as spatial constraints.”).

Regarding claim 6, Centigul, in view of Koch, teaches the method of claim 1, further comprising: wherein the recalled artificial neural network is a convolution neural network (Koch ¶0029: “the machine learning algorithm that is trained can include a neural network. The neural network can be a convolutional neural network or other type of artificial neural network”).

Regarding claim 7, Centigul, in view of Koch, teaches the method of claim 6, further comprising: 
recalling the trained convolutional neural network; accessing anatomical image data of the subject; and determining at least one region of interest in the accessed image data with the recalled trained convolutional neural network (Centigul ¶0057 & Koch ¶0029 discussed above; also see Centigul ¶0062: “brain regions of interest, tracts, and tract path spatial restrictions are identified from atlases registered to a patient in act 14”).

Regarding claim 8, Centigul, in view of Koch, teaches the method of claim 7, wherein determining the selected regions of interest relative to the accessed selected data with the recalled trained convolutional neural network includes identifying the determined at least one region of interest determined in the accessed image data in the accessed selected data of the subject (Centigul ¶0057, ¶0062 & Koch ¶0029 discussed above; Centigul ¶0036: “Tractography uses diffusion weighted information with additional knowledge about tracts, brain regions of interest, and/or other spatial restrictions or probabilities to generate the tractogram”).

Regarding claim 9, Centigul, in view of Koch, teaches the method of claim 8, wherein the at least one region of interest includes at least one of a starting region of the preselected fiber neuronal tract or an ending region of the preselected fiber neuronal tract (Centigul ¶0063: “the automated anatomical labeling (AAL) atlas provides various brain regions of interest. Other atlases provide tract information, such as a JHU-DTI-Prob atlas providing 47 or other number of tracts with or without starting and ending regions”; Centigul ¶0082: “The regions of interest define starting points and/or restrictions on given tracts (e.g., inclusion or exclusion criteria). The tractography traces along each tract from voxel to voxel determining whether adjacent voxels are part of any given tract. The step size, maximum local curvature as a tract is traced, minimum fractional anisotropy to be considered part of a tract, and/or other tractography limitations are used to trace along each tract”).

Regarding claim 11, Centigul, in view of Koch, teaches the method of claim 1, further comprising: recalling the trained convolutional neural network; accessing anatomical image data of the subject; and determining at least one region of interest in the accessed image data with the recalled trained convolutional neural network (Centigul ¶0036, ¶0057, ¶0062 & Koch ¶0029 discussed above).

Regarding claim 12, Centigul, in view of Koch, teaches the method of claim 11, wherein determining the selected regions of interest relative to the accessed selected data with the recalled trained artificial neural network includes identifying the determined at least one region of interest from accessed image data in the accessed selected data of the subject (Centigul ¶0036, ¶0057, ¶0062 & Koch ¶0029 discussed above).

Regarding claim 13, Centigul, in view of Koch, teaches the method of claim 12, wherein evaluating at least the sub-plurality of tracts of the plurality of tracts with the recalled trained classification system includes evaluating the sub-plurality of tracts based on the determined at least one region of interest determined in the accessed image data (Centigul ¶0036, ¶0057, ¶0062 & Koch ¶0029 discussed above).

Regarding claim 14, Centigul, in view of Koch, teaches the method of claim 1, wherein the preselected fiber neuronal tract is at least one of a cortico-spinal tract, an arcuate tract, a superior longitudinal fasciculus, an optical radiations, an optic tract, a frontal aslant tract, a dentato rubro thalamic tract, a fornix tract, a hyperdirect tract, an uncinate tract, a medial lemniscus tract, or combinations thereof (Note that only one of the alternative limitations is required by the claim language.  Centigul ¶0061: “tissue segmentation for white matter, gray matter, and corticospinal fluid separation is applied to the warped T1 image”).

Regarding claim 17,  Centigul, in view of Koch, further teaches a system configured to segment the preselected neuronal tracts in an image of a subject, comprising: a processor system configured to execute instructions (Centigul Fig. 1: see 54-60) to perform the method described in claim 1. 
Therefore claim 17 is rejected using the same rationale as applied to claim 1 discussed above.

Regarding claim 18, Centigul, in view of Koch, teaches the system of claim 17, further comprising: a memory system configured to store the instructions (Centigul ¶0007: “a non-transitory computer readable storage medium has stored therein data representing instructions executable by a programmed processor for tractography with magnetic resonance imaging”)

Regarding claim 19, Centigul, in view of Koch, teaches the system of claim 17, further comprising: a display device configured to display an image of the subject and the outputted preselected fiber neuronal tract (Centigul ¶0035 discussed above).

Regarding claim 20, The system of claim 17, further comprising: an imaging system configured to acquire diffusion weighted gradient images of the subject (Centigul ¶0006 & ¶0036 discussed above).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Centigul et al. (US 2017/0052241 A1), in view of Koch et al. (WO 2019/157174 A1), and further in view of Calamante et al. (US 2013/0009959 A1), hereinafter referred to as Centigul, Koch, and Calamante, respectively.
Regarding claim 5, Centigul, in view of Koch, teaches the method of claim 1, wherein evaluating all of the sub-plurality of tracts includes at least one of: 
determining points along each tract of the sub-plurality of tracts; evaluating a fractional anisotropy at each point of the determined points; evaluating at each point of the determined points; determine a starting region of each tract to an ending region of each tract; and determine a curvature of the tract at each point of the determined points (Centigul ¶0064 discussed above; Centigul ¶0063: “the automated anatomical labeling (AAL) atlas provides various brain regions of interest. Other atlases provide tract information, such as a JHU-DTI-Prob atlas providing 47 or other number of tracts with or without starting and ending regions”; Centigul ¶0082: “The regions of interest define starting points and/or restrictions on given tracts (e.g., inclusion or exclusion criteria). The tractography traces along each tract from voxel to voxel determining whether adjacent voxels are part of any given tract. The step size, maximum local curvature as a tract is traced, minimum fractional anisotropy to be considered part of a tract, and/or other tractography limitations are used to trace along each tract”).
However, Centigul, in view of Koch, does not appear to explicitly teach evaluating a DEC and determining a distance.
Pertaining to the same field of endeavor, Calamante teaches evaluating a diffusion-encoded-color at each point of the determined points; determine a distance from a starting region of each tract to an ending region of each tract (Calamante ¶0016: “display the directionality of diffusion of water molecules have also been developed, by combining the information of an anisotropy index (typically fractional-anisotropy, or FA) with the directional information contained in the major eigenvector of the diffusion tensor at each voxel location. By assigning a colour (red, green, and blue) for each direction”; Calamante ¶0080: “generating one or more three-dimensional curves in a random fashion and selecting one or more of those generated that best explain or represent the characteristics (e.g. a position, length and/or direction) of one or more fibre tracks or regions based on the source image data.”; Calamante ¶0136: “Characterisation of the directionality of the fibrous tissue: by incorporating colour-coding to the TDI maps in an analogous manner to the directionally-encoded colour map (DEC) in diffusion tensor imaging, the proposed method could provide a high spatial-resolution representation of the directionality of the fibres in the tissue, beyond the practical resolution previously feasible using DEC maps”).
Centigul, in view of Koch, and Calamante are considered to be analogous art because they are directed to MRI processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for brain connectivity analysis using ANN (as taught by Centigul, in view of Koch) to evaluate DEC and determine distance (as taught by Calamante) because the combination allows each direction of the neuronal tract to be color-coded (Calamante ¶0016).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Centigul et al. (US 2017/0052241 A1), in view of Koch et al. (WO 2019/157174 A1), and further in view of Sughrue et al. (US 2021/0118226 A1 [foreign priority filed Oct. 18, 2019]), hereinafter referred to as Centigul, Koch, and Sughrue, respectively.
Regarding claim 10, Centigul, in view of Koch, teaches the method of claim 8, further comprising: 
determining at least one tract of at least the sub-plurality of tracts that interacts with the determined at least one region of interest; wherein evaluating at least the sub-plurality of tracts of the plurality of tracts includes evaluating the determined at least one tract that interacts with the determined region of interest (Centigul ¶0069: “The Template region of interest set (TRS) from the JHU-DTI-Prob atlas may be used to guide tractography (i.e., tract-specific spatial regions to be connected or avoided)”).
However, Centigul, in view of Koch, does not appear to explicitly teach evaluating only the determined at least one tract that interacts with the determined region of interest.
Pertaining to the same field of endeavor, Sughrue teaches evaluating only the determined at least one tract that interacts with the determined region of interest (Sughrue ¶0032: “The arrangements described allow a user of a medical image display system, such as a neurosurgeon, to view DTI image data in a manner that just shows specified network(s) or interconnections of particular tracts and fibers corresponding to a particular function or structure of the brain”).
Centigul, in view of Koch, and Sughrue are considered to be analogous art because they are directed to MRI processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for brain connectivity analysis using ANN (as taught by Centigul, in view of Koch) to evaluate only the tract interacting with ROI (as taught by Sughrue) because the combination allows the surgeon to view specific ROIs with a particular function or structure (Sughrue ¶0032).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Centigul et al. (US 2017/0052241 A1), in view of Koch et al. (WO 2019/157174 A1), and further in view of Nordin et al. ("White matter tracing combined with electric field stimulation - A patient-specific approach for deep brain stimulation," NeuroImage: Clinical 24 (2019) 102026), hereinafter referred to as Centigul, Koch, and Nordin, respectively.
Regarding claim 15, Centigul, in view of Koch, teaches the method of claim 14, but does not appear to explicitly teach that the preselected fiber neuronal tract is at least one of a frontal aslant tract, a dentato rubro thalamic tract, a hyperdirect tract, and medial lemniscus tract.
Pertaining to the same field of endeavor, Nordin teaches that that the preselected fiber neuronal tract is at least one of a frontal aslant tract, a dentato rubro thalamic tract, a hyperdirect tract, and medial lemniscus tract (Note that only one of the alternative limitations is required by the claim language. Nordin Abstract: “Zi is positioned along the dentato-rubro-thalamic tract (DRT) … The DRT and VDBS were visualized with 3DSlicer and superimposed on the preoperative T2 MRI and the common volumes calculated”; Nordin Fig. 3: see tractography, DRT; Nordin Fig. 4 & pg. 3 right column: “The software performs a tissue segmentation based on the intensities in the T2 images”).
Centigul, in view of Koch, and Nordin are considered to be analogous art because they are directed to MRI processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for brain connectivity analysis using ANN (as taught by Centigul, in view of Koch) to segment DRT (as taught by Nordin) because the combination allows patient-specific treatment (Nordin pg. 2 left column).

Claim(s) 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Centigul et al. (US 2017/0052241 A1), in view of Koch et al. (WO 2019/157174 A1), and further in view of DeSalles et al. (US 2012/0226138 A1), hereinafter referred to as Centigul, Koch, and DeSalles, respectively.
Regarding claim 16, Centigul, in view of Koch, teaches the method of claim 1, but does not appear to explicitly teach navigating an instrument relative to the preselected fiber neuronal tract.
Pertaining to the same field of endeavor, DeSalles teaches navigating an instrument relative to the preselected fiber neuronal tract (DeSalles ¶0079: “Guide bars in the x, y and z directions (or alternatively, in the polar coordinate holder), fitted with high precision vernier scales allow the neurosurgeon to position the point of a probe (an electrode, a cannula, etc.) inside the brain, at the calculated coordinates for the desired structure, through a small trephined hole in the skull”).
Centigul, in view of Koch, and DeSalles are considered to be analogous art because they are directed to MRI processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for brain connectivity analysis using ANN (as taught by Centigul, in view of Koch) to navigate a probe (as taught by DeSalles) because the combination allows the surgeon to position the probe during surgery (DeSalles ¶0079).

Regarding claim 21, Centigul, in view of Koch, teaches the system of claim 17, but does not appear to explicitly teach that a navigation system includes a tracking system and a tracking device; wherein an instrument is operable to be navigated relative to the output preselected fiber neuronal tract within the navigation system.
Pertaining to the same field of endeavor, DeSalles teaches navigating an instrument relative to the preselected fiber neuronal tract (DeSalles ¶0079: “Guide bars in the x, y and z directions (or alternatively, in the polar coordinate holder), fitted with high precision vernier scales allow the neurosurgeon to position the point of a probe (an electrode, a cannula, etc.) inside the brain, at the calculated coordinates for the desired structure, through a small trephined hole in the skull”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for brain connectivity analysis using ANN (as taught by Centigul, in view of Koch) to navigate a probe (as taught by DeSalles) because the combination allows the surgeon to position the probe during surgery (DeSalles ¶0079).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No.16/862,890. This is a provisional nonstatutory double patenting rejection. See below table for more details.
Instant Application
S/N: 16/862,890
Claims 1 and 17
Claims 1 + 5  + 15 and 17
Claim 2 and 20
Claims 2 and 21
Claims 3
Claim 3
Claim 5
Claim 4
Claim 6 and 17
Claims 6, 7 and 18
Claim 7, 8, 11, and 12
Claims 7, 8, 11, and 12
Claim 9
Claims 4 and 9
Claim 10
Claim 10
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 14
Claims 16 and 21
Claims 16 and 22
Claim 18
Claim 19
Claim 19
Claim 20


Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No.16/862,890 in view of Centigul et al. (US 2017/0052241 A1), hereinafter referred to as ‘890 application and Centigul, respectively.
Regarding claim 4, the ‘890 application teaches the method of claim 1, but does not appear to explicitly teach comparing the determined image tractography including the plurality of tracts to an atlas of fiber neuronal tracts.
Pertaining to the same field of endeavor, Centigul teaches comparing the determined image tractography including the plurality of tracts to an atlas of fiber neuronal tracts (Centigul Abstract: “Fiber tracing is performed via deterministic or probabilistic tractography where the tract maps and brain regions from multiple atlases and/or templates can be used for seeding and/or as spatial constraints).
The ‘890 application and Centigul are considered to be analogous art because they are directed to MRI processing for tracking neuronal fibers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for classifying structures in an image (as taught by ‘890 application) to compare with an atlas (as taught by Centigul) because the combination improves accuracy by allowing the user to confirm whether the detected neuronal fibers match with known fibers in an atlas.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667